Citation Nr: 9918225	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Dr. J. Juarbe-Ortiz




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

The appeal arises from a rating decision dated in July 1995 
in which the Regional Office (RO) denied the veteran's 
petition to reopen his claim for entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
subsequently perfected an appeal of that decision.  In June 
1997, the Board of Veterans' Appeals (Board) determined that 
new and material evidence had been received and that the 
claim for entitlement to service connection for an acquired 
psychiatric disorder had been reopened.  The Board also 
remanded the case for additional development.


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  A psychosis was not manifested within one year of the 
veteran's separation from service.  

3.  The veteran does not currently have an acquired 
psychiatric disorder which had its onset until years after 
service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service; nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, based on the hearing 
testimony of Dr. J. Juarbe-Ortiz, discussed below, that the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder is well-grounded within the 
meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

The veteran asserts that he should be afforded another VA 
examination as the records from the Social Security 
Administration (SSA) were not associated with the claims file 
when the November 1997 VA examination was performed.  Review 
of the record does disclose that such records had not been 
received when the veteran underwent the VA psychiatric 
examination in November 1997, at which the examiners related 
that the claims file and hospital records had been reviewed.  
However, the pertinent records from the SSA, such as VA 
hospital records dated in 1972, are duplicate of records 
already associated with the claims file at the time of the 
November 1997 VA psychiatric examination.  Therefore, the 
Board finds that another examination is not warranted.  

The Board notes that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As for whether a psychosis was manifested to a compensable 
degree within one year after the veteran's separation from 
service, in a written statement dated in April 1980, the 
veteran's mother reported that the evidence indicated that 
she had taken the veteran to a VA hospital for treatment five 
months after his separation from service after referral from 
Dr. Diaz.  However, at a RO hearing in June 1973, the 
veteran's mother testified that the veteran was nervous 
during and after service and that she took him to see Dr. 
Diaz eight or nine months after the veteran's separation from 
service.  

In a note dated in April 1973 from a notepad apparently used 
for writing prescriptions, Dr. J. Diaz Garcia related that 
the veteran had been suffering from severe anxiety state for 
which he received treatment at his office from sometime in 
1969 to 1971.  A report of contact dated in February 1975 
shows that a VA field examiner visited Dr. J. Diaz earlier in 
February 1975.  According to that report of contact, Dr. Diaz 
told the field examiner that he remembered treating the 
veteran for some nervous condition several times after the 
veteran was discharged from service.  Dr. Diaz stated that he 
did not keep a formal record of a patient, like the veteran, 
who he treated only sporadically.  However, Dr. Diaz showed 
the field examiner a note on which it was written that the 
veteran was treated for a nervous condition by the end of 
1969 and that the doctor saw him in the office about two 
times and recommended the veteran see a psychiatrist.  In a 
VA Form 21-4138 (Statement in Support of Claim) dated in 
January 1993, Dr. Diaz related that he was the family 
physician for the veteran's family in the 1970's and that the 
veteran's mother had stated that he referred the veteran to a 
VA hospital five months after his discharge from service 
while the veteran was his patient.  Dr. Diaz added "[d]ue to 
time passed, I don't have at preset any information of this 
patient."  

Additionally, the report of the September 1971 VA psychiatric 
examination, the earliest objective evidence of a diagnosis 
of a psychosis, shows that the veteran worked as a plumber 
after service until two months before the examination due to 
his nervous condition.  While the veteran reported that "he 
began to be nervous during his active service, he was never 
treated for nervous condition."  He also reported that he 
was evaluated at the VA emergency room two months before and 
referred to the mental hygiene clinic.  While there are no 
records of the veteran having been seen at the VA hospital in 
July 1971, the same month he filed an application for service 
connection benefits for a nervous condition, any such 
treatment would have been over a year after the veteran's 
separation from service.  

The Board concludes that the veteran did not receive 
treatment for a psychiatric disorder, including a psychosis, 
within one year after his separation from service.  The Board 
does not find the evidence showing that the veteran was 
diagnosed with a nervous condition by Dr. Diaz in 1969 
credible as the Board finds credible and more probative the 
veteran's own reports regarding his psychiatric history and 
treatment which were made contemporaneous with his initial 
claim for service connection for a psychiatric disorder.  

When the veteran initially presented a claim for entitlement 
to service connection for a psychiatric disorder in July 
1971, he did not report having received any treatment for 
such disorder since service.  In a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) dated in July 1971, 
the veteran indicated that he was filing a claim for a 
nervous condition which he had had since December 1968; and 
when he was asked to list any physicians or hospitals where 
he had been treated since service for the nervous condition, 
he wrote "none."  Thus, in 1971, after the veteran would 
have received the claimed treatment from Dr. Diaz, the 
veteran reported having received no treatment for a nervous 
condition since service.  That statement is very credible as 
it is reasonable that a veteran applying for service 
connection for a psychiatric disorder, approximately two 
years after service would have reported any treatment for 
psychiatric complaints he received within the first year 
after service, especially when he was specifically asked to 
report any such treatment.  

Moreover, at the September 1971 VA psychiatric examination, 
the veteran also reported no treatment prior to 1971 and no 
private psychiatric treatment.  In fact, the first time the 
veteran reported having been treated by Dr. Diaz within the 
first year after service was in 1973, after the RO severed 
service connection for schizophrenia in November 1972, on the 
basis of finding clear and unmistakable error in its November 
1971 rating decision granting service connection for that 
disorder.  

Therefore, the Board finds that a psychosis was not 
manifested to a compensable degree within one year of the 
veteran's separation from service and service connection for 
a psychosis may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

The veteran also contends that his current psychiatric 
disorder had its onset in service.  The service medical 
records show treatment in November 1967 for possible seizure 
disorder.  The veteran complained of blackout spells and 
occasionally falling associated with headaches intermittently 
since an automobile accident five years earlier.  
Neurological examination was normal.  The service medical 
records include no psychiatric diagnosis; and the report of 
the separation medical examination in March 1969 shows that 
the veteran reported having had daily tension and includes a 
normal clinical psychiatric evaluation.  Thus, the medical 
evidence contemporaneous with service is against finding that 
a psychiatric disorder was incurred in service.  

In his original claim for entitlement to service connection 
for a psychiatric disorder, the VA Form 21-526 (Veteran's 
Application for Compensation or Pension) dated in July 1971, 
the veteran reported that he had been treated for that 
disorder in December 1968 at the U.S. Army Medical Dispensary 
in Baumholder, Germany.  While the service medical records do 
include records of treatment at the United States Army 
Dispensary in Baumholder, as noted above, the veteran's 
service medical records show no treatment for a psychiatric 
disorder.  The veteran's complaints in service of blackout 
spells and occasionally falling associated with headaches 
were related to a possible seizure disorder.  

A private psychiatrist who examined the veteran in September 
1975 and March 1978 diagnosed undifferentiated schizophrenia 
with paranoid features.  According to the history portion of 
both examination reports, the veteran developed anxiety, 
nervousness, tension and memory disturbances while in service 
and he started receiving "psychopharmacology" at a VA 
hospital about five or six months after service.  The 
examination report shows that, in spite of treatment, the 
veteran became worse and developed persecutory ideas, 
insomnia, hallucinations, disorientation and aggressiveness 
and was hospitalized due to that emotional disorder in 1972 
and 1973.  

In September 1975, the private physician related that the 
veteran's nervous condition started in service and the 
"actual chronic schizophrenia" was a maturation of those 
first symptoms observed in the veteran, anxiety, tension, 
nervousness and memory disturbances.  In March 1978, that 
same examiner related that it was his opinion that the 
veteran's chronic schizophrenia was a maturation of the 
emotional symptoms which started within one year after 
discharge.  However, the Board does not find the conclusions 
of that private psychiatrist probative evidence that the 
veteran's schizophrenia had its onset in service or was 
manifested to a compensable degree within one year after 
service.  

First, the physician's statement in September 1975 is not 
consistent with his statement in March 1978.  In the earlier 
statement, the physician essentially concluded that the 
veteran's nervous condition began in service and later 
matured into schizophrenia.  In the later statement, the 
physician concluded that the veteran's emotional symptoms 
started within the year after service and later matured into 
schizophrenia.  Second, the conclusions of that physician are 
not based on an accurate history.  In July 1997, the RO 
requested all VA medical records, including archived records, 
pertaining to the veteran dated from July 1969 to January 
1971.  In response, the RO received VA records dated as far 
back as 1972.  Significantly, however, there were no such 
records dated from 1969 to 1971.  Thus, the Board finds that 
the veteran was not treated at a VA hospital about five or 
six months after service.  

Additionally, Dr. J. Juarbe-Ortiz testified at a hearing 
before the RO in April 1995.  Dr. Juarbe testified that he 
was not the veteran's treating physician, but that he had 
examined the veteran on one occasion and reviewed the claims 
file.  Based on his review, he testified that in his opinion 
the veteran's in service treatment for dizziness, blackouts, 
and headaches were somatic complaints and that the symptoms, 
such as blackouts, came when he was under great tension.  He 
added that those symptoms were prodromal symptoms to his 
acquired psychiatric disorder, diagnosed as severe 
schizophrenia in November 1971, approximately two years after 
the veteran's discharge.  Dr. Juarbe essentially linked the 
veteran's acquired psychiatric disorder to his period of 
active service.  

The veteran also underwent a VA psychiatric examination in 
November 1997.  According to the examination report, the 
veteran's claims file and hospital record were available for 
review.  Additionally, the examination report includes the 
names of two VA examiners, indicating that two physicians 
examined him.  The diagnosis was schizophrenia, chronic, 
undifferentiated type.  Also according to the examination 
report:

Based on this veteran[']s records, 
history and current evaluation, we 
consider that the correct diagnosis is 
schizophrenia chronic undifferentiated 
type, originally diagnosed for the first 
time on 09-14-71 during a [compensation 
and pension] Psychiatric Evaluation.  The 
condition is not directly related to his 
periods of active military service or 
within one year of presumptive period 
after his discharge in July [] 1969; nor 
any manifestations of psychosis were 
found in records during the one year 
period after active military service.  

The Board finds the conclusions of two VA psychiatrists more 
probative than the testimony of Dr. Juarbe in determining 
when the veteran's schizophrenia had its onset.  The service 
medical records, objective evidence contemporaneous with 
service, do show that the veteran complained of blackouts, 
and headaches as reported by Dr. J. Juarbe at the RO hearing.  
However, the medical personnel who examined the veteran is 
service did not diagnose a psychiatric disorder; nor was a 
psychiatric disorder diagnosed at the veteran's separation 
medical examination when he complained of having had daily 
tension.  Furthermore the report of that examination shows 
that a clinical psychiatric evaluation was normal.  
Additionally, two VA physicians who reviewed the veteran's 
claims file in November 1997 essentially concluded that the 
veteran's schizophrenia was first diagnosed over a year after 
service and that manifestations of such disorder were not 
shown within one year after the veteran's separation from 
service.  The conclusions of the 1997 VA physicians are 
consistent with the objective evidence contemporaneous with 
the veteran's service and one year period after service.  

Thus, the preponderance of the credible medical evidence is 
against finding that the veteran's current psychiatric 
disorder, schizophrenia, had its onset in service or that the 
veteran's complaints in service were prodromal symptoms of 
his current psychiatric disorder.  Therefore, the Board finds 
that an acquired psychiatric disorder, specifically 
schizophrenia, did not have its onset in service or is 
otherwise etiologically related to service; and the Board 
concludes that service connection for an acquired psychiatric 
disorder is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Additionally, the Board notes that, in statements written 
many years after the veteran's separation from service, the 
veteran's brother or sister, a former fellow serviceman, his 
friends and his neighbor essentially reported that the 
veteran was different when he left service than when he 
entered service.  In November 1985, his friend, who reported 
having served with the veteran, related that he could notice 
a drastic change in the veteran's conduct during "these last 
years, after [the veteran] finished his military service."  
In March 1980, the veteran's friend, who had known him during 
high school, related that the veteran's behavior was 
different when he returned from service and that he was 
nervous and depressed.  In March 1980, a neighbor also 
reported that the veteran was not the alert and healthy man 
he knew before service and described the veteran as silent, 
pensive and sometimes a loner in his home since service.  In 
June 1982, someone identifying the veteran as his or her 
brother reported that the veteran "became ill with his 
nerves in the army."  In November 1988, another friend 
related that the veteran came back from the army a nervous 
person.  While the veteran's friends, family member and 
neighbor are competent to present evidence of the veteran's 
behavior, as lay persons, they are not competent to diagnose 
a psychiatric disorder.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder.  


ORDER

The appeal is denied.  



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

